 Case 2:21-cv-00085-NT Document 12 Filed 09/10/21 Page 1 of 1           PageID #: 61




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 HERB CHADBOURNE,                          )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 2:21-cv-00085-NT
                                           )
 BRIAN LONGSTAFF, et al.,                  )
                                           )
                     Defendants.           )


           ORDER AFFIRMING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      On July 31, 2021, the United States Magistrate Judge filed with the Court,

with copies to the parties, his Recommended Decision (ECF No. 11). The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The action is hereby DISMISSED without prejudice.

SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 10th day of September, 2021.
